No siendo pertinente en la im-pugnación de un memorándum de costas atacar uno de los pronunciamientos de una sentencia ya firme, según jurispru-dencia sentada en el caso No. 3448, Borinquen Trading Corporation v. Herederos desconocidos de O. García Salgado et al., de enero 13, 1925 (33 D.P.R.) y casos en él citados, no ha lu-gar a discutir la procedencia o improcedencia de la condena de honorarios, pero considerando que a virtud de las circuns-tancias concurrentes, es excesiva la suma de $300 a qué fué condenada la demandada y parece suficiente la suma de $100, se modifica la resolución apelada en tal sentido, o sea, condenando a la demandada a pagar $100 por honorarios de abogado y así modificada se confirma.